Citation Nr: 1522409	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2012, the Board remanded the appeal for further development.

In April 2013, the RO granted entitlement to service connection for malignant skin neoplasms, claimed as skin cancers.  Thus, the only issue remaining for consideration is entitlement to service connection for a left ear hearing loss.


FINDING OF FACT

A left ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss in the left ear was not exhibited within the first post service year.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in service, and a sensorineural left ear hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in March 2008, prior to the initial July 2008 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's hearing was medically evaluated in June 2008 and November 2012.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).
II. Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with a sensorineural hearing loss, an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

III.  Analysis

The Veteran contends that he has left ear hearing loss due to combat noise he experienced during his deployment to the Republic of Vietnam.  

An April 1968 pre-induction audiogram revealed puretone thresholds of 0 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz.  Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's January 1971 separation examination, clinical evaluation of the ears was normal.  The audiometric evaluation revealed puretone thresholds of 0, 0, 5, and 0 decibels at the test frequencies of 500, 1000, 2000, and 4000 Hz.  These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  In the accompanying Report of Medical History, the Veteran denied having or having had hearing loss.  

Post service, the first complaint of hearing loss did not occur until the Veteran submitted his March 2008 claim.  Also in March 2008, the Veteran submitted lay statements from his wife and daughter.  These statements indicate that the Veteran currently suffered from hearing loss, demonstrated by his difficulty talking on the phone, hearing the TV, and having conversations with others.  The Veteran's daughter further stated that she noticed the Veteran's hearing decreased over the years.

On June 2008 VA audiological examination, the Veteran reported noise exposure in combat, as a door gunner, crew chief, and 1st aviation mechanic.  He reported that ear protection was worn.  Following service, the Veteran was a fork lift mechanic.  He used a chainsaw without ear protection.  The audiometric evaluation revealed puretone thresholds of  20, 15, 20, 55, 55 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  His speech recognition was 100% in the left ear.  The examiner diagnosed moderately severe sensorineural hearing loss.  Upon review of the claims file, the examiner noted the following:  documented noise exposure during service; the Veteran is a right handed marksman which is usually associated with left ear hearing loss; non-military employment involved some noise exposure bilaterally; service hearing evaluations indicate normal hearing bilaterally.  Consequently, the examiner opined that left ear hearing loss was less likely than not caused by or a result of noise trauma during military service.  

In its September 2012 Remand, the Board found that the examiner's rationale that right-handed shooting generally results in left ear hearing loss seemed contradictory to his negative nexus opinion.  Accordingly, the Veteran was afforded an additional VA examination in November 2012.  During the examination, the Veteran reported that he was a helicopter door gunner and crewman in Vietnam.  He was exposed to aircraft noise, artillery, mortars, M60's, and was aboard a helicopter that crashed and exploded.  In civilian life, he worked as a forklift mechanic, with some noise exposure and no hearing protection.  He also operated a chainsaw without hearing protection.  Audiometric evaluation revealed puretone thresholds of  25, 20, 30, 65, 65 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  His speech discrimination score for the left ear was 94%.   Upon review of the Veteran's claims file, the examiner noted the normal entrance and exit audiograms, and no report of hearing loss at discharge.  The examiner also noted that medical literature did not support delayed onset of hearing loss after noise exposure.  As a result, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.

Based on the foregoing, the Board concludes that entitlement to service connection for left ear hearing loss is not warranted.  In this regard, Board finds that left ear hearing loss was not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's left ear hearing loss to his military noise exposure.

Regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate findings of hearing loss for VA purposes until the June 2008 VA examination, approximately 37 years after the Veteran's discharge from active duty.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Regarding service connection on a nonpresumptive basis, the Veteran's service records support his reports of exposure to acoustic trauma during his active service.  Additionally, the Veteran has a current diagnosis of hearing loss.  Therefore, the Board notes that the first two elements of service connection have been met.

However, the Veteran's hearing loss disability was not shown in service or for many years thereafter.  The Veteran is competent to indicate that his hearing gradually declined following service.  However, the Veteran denied having or having had hearing loss at his separation examination.  Audiometric testing at that time showed normal hearing.  To the extent the Veteran is claiming that hearing loss began in service and continued since that time, the Board finds that his contemporaneous denial of problems hearing at discharge from service together with the normal audiogram outweigh this assertion.  Further, as noted above, the Veteran did not complain of or seek treatment for hearing loss until 2008, approximately 37 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against the credibility of the Veteran's assertion of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran and his family have expressed their belief that the Veteran's current hearing loss disability is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory difficulty is commonly known and, therefore, the testimony that the Veteran's hearing loss is related to acoustic trauma in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, there has been no authority cited for this proposition or counter to the 2012 VA opinion noting that the literature did not support a finding of delayed onset of hearing loss following acoustic trauma.  

Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the lay statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history of noise exposure both during and after service.  The audiologist provided medical opinions supported by medical rationale which is consistent with and supported by the evidence of record.   Thus, the November 2012 opinion is afforded significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  While the 2008 opinion noted that left ear hearing loss was compatible with a right handed shooter, this fact alone was not considered persuasive and the VA examiners were more impressed with the normal findings in service, the Veteran's denial of hearing problems at separation from service and the first showing of left ear hearing loss many years after active duty.  

To the extent the Veteran is claiming that hearing loss is combat related, his official service records do not confirm participation in combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Even if applicable, the overall record does not show chronic hearing loss in service and the medical opinions that took into account the Veteran's descriptions of the type of service he participated in concluded that hearing loss was not likely related to service.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting hearing loss, symptoms of hearing loss during active service, continuous symptoms of hearing loss since service and a nexus between hearing loss and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because 



the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


